DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimm (US 6801129) in view of Copley (US 20050068169).

Regarding claim 1, the claimed location detector operative to determine locations of said tracking device is met by the GPS receiver (Grimm: figure 2).
The claimed communication device operative to communicate with a remote system is met by the cellular transceiver (Grimm: figure 2).
The claimed processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data is met by the controller being a miniaturized central processing unit for interfacing with the GPS receiver and the cellular transmission chip set (Grimm: column 4, lines 36-45).
The claimed configuration routine operative to modify said configuration data responsive to a communication from said remote system is met by the remote location transmitting signals to the security pack for modifying the operation of the security pack (Grimm: column 5, lines 50-61).
The claimed reporting routine operative to communicate operational data between said tracking device and said remote system is met by the controller transmitting location information to a remote tracking station (Grimm: column 5, lines 1-33).
The claimed memory for storing data and code, said data including location data determined by said location detector and configuration data is not specifically disclosed by Grimm. Copley teaches a personal tracking device that receives GPS based location information and stores that information in the memory of a processor (Copley: paragraph 67). Adding such memory to the processor of Grimm to store its received location would increase the overall utility of the device by providing a means for storing of location information in addition to communicating it in case the communications were not received the user would still be able to determine the locations the device stored when it was recovered. Therefore it would have been obvious to one of ordinary skill in the art to modify Grimm according to Copley.

Regarding claim 2, the claimed reporting routine is operative to communicate said operational data to said remote system responsive to a request from said remote system is met by the monitoring system requesting the location of the tracking system in order to receive the location of the tracking device (Copley: paragraph 64).

Regarding claim 3, the claimed operational data is indicative of a radio signal strength is met by the controller transmitting location information to a remote tracking station (Grimm: column 5, lines 1-33). One of ordinary skill in the art would have considered receiving any information at all to provide data that “is indicative of signal strength” because by receiving the information, it would be “indicative” of sufficient signal strength to be receive a signal.

Regarding claim 4, the claimed operational data is indicative of a status of said location detector is met by the controller transmitting location information to a remote tracking station (Grimm: column 5, lines 1-33). One of ordinary skill in the art would have considered location information to be covered under the broadest reasonable interpretation of the phrase “a status of said location detector,” specifically the current location ‘status.’

Regarding claim 5, the claimed operational data is indicative of a power state of said location detector is met by the controller transmitting location information to a remote tracking station (Grimm: column 5, lines 1-33). One of ordinary skill in the art would have considered receiving any information at all to provide data that is “indicative of a power state of said location detector” because by receiving the information, the system would know that the tracked device was powered on in order to transmit that location information.

Regarding claim 6, the claimed responsive to a request from said remote system, is operative to communicate diagnostic data to said remote system is met by the controller transmitting location information to a remote tracking station (Grimm: column 5, lines 1-33). One of ordinary skill in the art would have considered location information to be covered under the broadest reasonable interpretation of the term “diagnostic data.”

Regarding claim 7, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 8, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 9, the claimed processed data includes data generated by a diagnostic routine of said tracking device is met by the controller transmitting location information to a remote tracking station (Grimm: column 5, lines 1-33). One of ordinary skill in the art would have considered location information to be covered under the broadest reasonable interpretation of the term “diagnostic data.”

Regarding claim 10, the claimed requesting said processed data from said tracking device is met by the device requesting the location information from the tracking device (Copley: paragraph 121).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8-10 and 13-16 of U.S. Patent No. 9,781,558. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15, 17, 18, 21, 29, and 30 of U.S. Patent No. 8,154,401. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15, 17, 18, 21, 31, and 32 of U.S. Patent No. 8,760,286. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 11-13, 18, and 19 of U.S. Patent No. 9,219,978. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,272,313. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claim correspondence between the present application and the prior patents is as follows:
Claim
Application
8,154,401
8,760,286
9,219,978
9,781,558
10,129,695
11,272,313
1
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and a reporting routine operative to communicate operational data between said tracking device and said remote system.  
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a threshold distance between one of said locations and subsequent ones of said locations for storing said subsequent ones of said locations. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and said remote system.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a plurality of remote systems including a tracking service system associated with a tracking service provider and a device of a user associated with said tracking device; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from any of said remote systems; and wherein said configuration data modifiable responsive to said communication from any of said remote systems at least partially determines an interval for buffering said location data when said communication device is unable to communicate said location data to at least one of said remote systems; and wherein said interval for buffering at least partially controls how frequently newly acquired location data will be stored in said memory. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and at least one of said remote systems.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; a buffering routine operative to buffer location data indicative of a plurality of said locations when said communication device is unable to communicate with said remote system; a reporting routine operative to transmit said location data indicative of said plurality of said locations when said communication device is able to communicate with said remote system. & 9. The tracking device of claim 1, wherein said reporting routine is further operative to communicate operational data between said tracking device and said remote system.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and a reporting routine operative to communicate operational data between said tracking device and said remote system; and wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a power state of said location detector, said power state affecting the power usage of said location detector.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory comprising a stored set of instructions and data, said data including location data from said location detector and configuration data; a processor configured to execute said stored set of instructions to control operation of said tracking device; and wherein said stored set of instructions are configured to cause said tracking device to receive updates to said configuration data from said remote system, use said configuration data to control functionality of said tracking device, determine whether said tracking device is in communication with said remote system, transmit locations of said tracking device while said communication device is able to communicate with said remote system, buffer said location data indicative of one or more locations of said tracking device when communication with said remote system is lost, and transmit said buffered location data after communication with said remote system is restored.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data, said configuration data being different than said location data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and a reporting routine operative to communicate operational data between said tracking device and said remote system, said operational data being different than said location data and different than said configuration data.
2
2. The tracking device of Claim 1, wherein said reporting routine is operative to communicate said operational data to said remote system responsive to a request from said remote system.  
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a threshold distance between one of said locations and subsequent ones of said locations for storing said subsequent ones of said locations. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and said remote system.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a plurality of remote systems including a tracking service system associated with a tracking service provider and a device of a user associated with said tracking device; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from any of said remote systems; and wherein said configuration data modifiable responsive to said communication from any of said remote systems at least partially determines an interval for buffering said location data when said communication device is unable to communicate said location data to at least one of said remote systems; and wherein said interval for buffering at least partially controls how frequently newly acquired location data will be stored in said memory. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and at least one of said remote systems.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; a buffering routine operative to buffer location data indicative of a plurality of said locations when said communication device is unable to communicate with said remote system; a reporting routine operative to transmit said location data indicative of said plurality of said locations when said communication device is able to communicate with said remote system. & 9. The tracking device of claim 1, wherein said reporting routine is further operative to communicate operational data between said tracking device and said remote system.
3. The tracking device of claim 1, wherein said reporting routine is operative to communicate said operational data to said remote system responsive to a request from said remote system.
-
2. The tracking device of claim 1, wherein said reporting routine is operative to communicate said operational data to said remote system responsive to a request from said remote system.
3
3. The tracking device of Claim 1, wherein said operational data is indicative of a radio signal strength.  
17. The tracking device of claim 15, wherein said data transfer routine responsive to a request from said remote system is operative to communicate data indicative of a radio signal strength to said remote system.
17. The tracking device of claim 15, wherein said data transfer routine, responsive to a request from one of said remote systems, is operative to communicate data indicative of a radio signal strength to at least said one of said remote systems that made said request.
11. The tracking device of claim 9, wherein said reporting routine, responsive to a request from said remote system, is operative to communicate data indicative of a radio signal strength to said remote system.
5. The tracking device of claim 1, wherein said operational data is indicative of a radio signal strength.
-
3. The tracking device of claim 1, wherein said operational data is indicative of a radio signal strength.
4
4. The tracking device of Claim 1, wherein said operational data is indicative of a status of said location detector.  
18. The tracking device of claim 15, wherein said data transfer routine responsive to a request from said remote system is operative to communicate data indicative of a status of said location detector to said remote system.
18. The tracking device of claim 15, wherein said data transfer routine, responsive to a request from one of said remote systems, is operative to communicate data indicative of a status of said location detector to at least said one of said remote systems that made said request.
12. The tracking device of claim 9, wherein said reporting routine, responsive to a request from said remote system, is operative to communicate data indicative of a status of said location detector to said remote system.
6. The tracking device of claim 1, wherein said operational data is indicative of a status of said location detector.
-
4. The tracking device of claim 1, wherein said operational data is indicative of a status of said location detector.
5
5. The tracking device of Claim 4, wherein said operational data is indicative of a power state of said location detector.  
6. The tracking device of claim 1, wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a power state of said location detector.
6. The tracking device of claim 1, wherein said configuration data modifiable responsive to said communication from any of said remote systems at least partially determines a power state of said location detector, said power state governing the power usage of said location detector.
7. The tracking device of claim 1, wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a power state of said location detector, said power state governing the power usage of said location detector.
8. The tracking device of claim 6, wherein said operational data is indicative of a power state of said location detector.
-
5. The tracking device of claim 4, wherein said operational data is indicative of a power state of said location detector.
6
6. The tracking device of Claim 1, wherein said reporting routine, responsive to a request from said remote system, is operative to communicate diagnostic data to said remote system.  
21. The tracking device of claim 15, wherein said data transfer routine responsive to a request from said remote system is operative to communicate diagnostic data to said remote system.
21. The tracking device of claim 15, wherein said data transfer routine, responsive to a request from one of said remote systems, is operative to communicate diagnostic data to said at least one of said remote systems that made said request.
13. The tracking device of claim 9, wherein said reporting routine, responsive to a request from said remote system, is operative to communicate diagnostic data to said remote system.
9. The tracking device of claim 1, wherein said reporting routine, responsive to a request from said remote system, is operative to communicate diagnostic data to said remote system.
-
6. The tracking device of claim 1, wherein said reporting routine, responsive to a request from said remote system, is operative to communicate diagnostic data to said remote system.
7
7. A method for communicating with a tracking device, said method comprising: communicating with said tracking device via a wireless network; providing configuration data to said tracking device via said wireless network, said configuration data causing said tracking device to operate according to a first configuration; receiving processed data from said tracking device, said processed data being generated by said tracking device in said first configuration; and providing new configuration data to said tracking device via said wireless network, said new configuration data based at least in part on said processed data and changing said first configuration of said tracking device to a different configuration.  
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a threshold distance between one of said locations and subsequent ones of said locations for storing said subsequent ones of said locations. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and said remote system.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a plurality of remote systems including a tracking service system associated with a tracking service provider and a device of a user associated with said tracking device; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from any of said remote systems; and wherein said configuration data modifiable responsive to said communication from any of said remote systems at least partially determines an interval for buffering said location data when said communication device is unable to communicate said location data to at least one of said remote systems; and wherein said interval for buffering at least partially controls how frequently newly acquired location data will be stored in said memory. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and at least one of said remote systems.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; a buffering routine operative to buffer location data indicative of a plurality of said locations when said communication device is unable to communicate with said remote system; a reporting routine operative to transmit said location data indicative of said plurality of said locations when said communication device is able to communicate with said remote system. & 9. The tracking device of claim 1, wherein said reporting routine is further operative to communicate operational data between said tracking device and said remote system.
10. A method for communicating with a tracking device, said method comprising: communicating with said tracking device via a wireless network; providing configuration data to said tracking device via said wireless network, said configuration data causing said tracking device to operate according to a first configuration; receiving processed data from said tracking device, said processed data being generated by said tracking device in said first configuration; and providing new configuration data to said tracking device via said wireless network, said new configuration data based at least in part on said processed data and changing said first configuration of said tracking device to a different configuration; and wherein said configuration data at least partially determines a power state of said tracking device, said power state affecting the power usage of said tracking device.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory comprising a stored set of instructions and data, said data including location data from said location detector and configuration data; a processor configured to execute said stored set of instructions to control operation of said tracking device; and wherein said stored set of instructions are configured to cause said tracking device to receive updates to said configuration data from said remote system, use said configuration data to control functionality of said tracking device, determine whether said tracking device is in communication with said remote system, transmit locations of said tracking device while said communication device is able to communicate with said remote system, buffer said location data indicative of one or more locations of said tracking device when communication with said remote system is lost, and transmit said buffered location data after communication with said remote system is restored.
7. A method for communicating with a tracking device, said method comprising: communicating with said tracking device via a wireless network; providing configuration data to said tracking device via said wireless network, said configuration data causing said tracking device to operate according to a first configuration; receiving processed data from said tracking device, said processed data being generated by said tracking device in said first configuration; and providing new configuration data to said tracking device via said wireless network, said new configuration data based at least in part on said processed data and changing said first configuration of said tracking device to a different configuration; and wherein: said first configuration is associated with a first tracking function; and said different configuration is associated with a different tracking function.
8
8. The method of Claim 7, wherein said processed data includes data indicative of a radio signal strength determined by said tracking device.  
29. The method of claim 22, wherein said processed data includes data indicative of a radio signal strength determined by said tracking device.
31. The method of claim 23, wherein said processed data includes data indicative of a radio signal strength determined by said tracking device.
18. The method of claim 14, wherein said processed data includes data indicative of a radio signal strength determined by said tracking device.
13. The method of claim 10, wherein said processed data includes data indicative of a radio signal strength determined by said tracking device.
-
8. The method of claim 7, wherein said processed data includes data indicative of a radio signal strength determined by said tracking device.
9
9. The method of Claim 7, wherein said processed data includes data generated by a diagnostic routine of said tracking device.  
30. The method of claim 22, wherein said processed data includes data generated by a diagnostic routine of said tracking device.
32. The method of claim 23, wherein said processed data includes data generated by a diagnostic routine of said tracking device.
19. The method of claim 14, wherein said processed data includes data generated by a diagnostic routine of said tracking device.
14. The method of claim 10, wherein said processed data includes data generated by a diagnostic routine of said tracking device.
-
9. The method of claim 7, wherein said processed data includes data generated by a diagnostic routine of said tracking device.
10
10. The method of Claim 7, further comprising requesting said processed data from said tracking device.  
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from said remote system; and wherein said configuration data modifiable responsive to said communication from said remote system at least partially determines a threshold distance between one of said locations and subsequent ones of said locations for storing said subsequent ones of said locations. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and said remote system.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a plurality of remote systems including a tracking service system associated with a tracking service provider and a device of a user associated with said tracking device; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; and a configuration routine operative to modify said configuration data responsive to a communication from any of said remote systems; and wherein said configuration data modifiable responsive to said communication from any of said remote systems at least partially determines an interval for buffering said location data when said communication device is unable to communicate said location data to at least one of said remote systems; and wherein said interval for buffering at least partially controls how frequently newly acquired location data will be stored in said memory. & 15. The tracking device of claim 1, further comprising a data transfer routine operative to communicate operational data between said tracking device and at least one of said remote systems.
1. A tracking device comprising: a location detector operative to determine locations of said tracking device; a communication device operative to communicate with a remote system; memory for storing data and code, said data including location data determined by said location detector and configuration data; a processor operative to execute said code to impart functionality to said tracking device, said functionality of said tracking device depending at least in part on said configuration data; a configuration routine operative to modify said configuration data responsive to a communication from said remote system; a buffering routine operative to buffer location data indicative of a plurality of said locations when said communication device is unable to communicate with said remote system; a reporting routine operative to transmit said location data indicative of said plurality of said locations when said communication device is able to communicate with said remote system. & 9. The tracking device of claim 1, wherein said reporting routine is further operative to communicate operational data between said tracking device and said remote system.
16. The method of claim 10, further comprising requesting said processed data from said tracking device.
-
10. The method of claim 7, further comprising requesting said processed data from said tracking device.
11
11. The method of Claim 7, wherein: said first configuration is associated with a first tracking function; and said different configuration is associated with a different tracking function.  
-
-
-
15. The method of claim 10, wherein: said first configuration is associated with a first tracking function; and said different configuration is associated with a different tracking function.
-
-
12
12. The method of Claim 7, wherein: said first configuration is associated with a first tracking function; and said different configuration is associated with a different tracking function.
-
-
-
15. The method of claim 10, wherein: said first configuration is associated with a first tracking function; and said different configuration is associated with a different tracking function.
-
-

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/Primary Examiner, Art Unit 2689